DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,217,081. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claim 1 of U.S. Patent No. 11,217,081 which encompasses the same metes, bounds and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10  are rejected under 35 U.S.C. 103 as being unpatentable over Stowell (US 2018/0294570) in view of Otsuki et al. (US 2020/0053843).
     Regarding claim 1, Stowell discloses an RF safety system (page 1, [0003]) comprising:
an antenna fixed above the ground (antenna 1210 is mounted above a ground 1240 in page 8, [0090]);
an antenna state determined at least in part by one or more of an antenna orientation, position, and/or acceleration (page 9, [0091-0092]; page 12, [0120]).
   Stowell discloses all the limitations set forth above but fails to explicitly disclose control of antenna radiation dependent at least in part on the antenna state.
 However, Otsuki discloses control of antenna radiation dependent at least in part on the antenna state (page 3, [0027]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Otsuki within the system of Stowell in order to communicate information to each other thereby increasing the security of the system.

 Regarding claim 2, Stowell discloses a sensor that indicates one or more of antenna orientation, position, and/or acceleration (page 12, [0120]).
 Regarding claim 4, Stowell discloses a structure that includes the antenna and a vertical construct for holding the antenna aloft (fig. 12B).
Regarding claim 5, Stowell discloses wherein the sensor is mounted on the structure (fig. 12B).
 Regarding claim 6, Stowell discloses a power supply for supplying an RF signal source; the RF signal source for driving the antenna to radiate; and an electrical circuit between the power supply and the antenna for controlling antenna radiation (page 1, [0002-0006).
 Regarding claim 7, Stowell discloses wherein the electrical circuit is between the RF signal source and the antenna (page 1, [0006]).
 Regarding claim 8, Stowell discloses wherein the electrical circuit acts as a switch (page 2, [0031]).
 Regarding claim 9, Stowell discloses wherein RF signals for driving the antenna to radiate are controlled at least in part based on inclination of the structure (fig. 12B).
 Regarding claim 10, Stowell discloses  wherein either of a sudden impact to the structure or collapse of the structure results in no RF signals reaching the antenna and no radiation from the antenna (page 2, [0032]).


Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Stowell in view of Otsuki et al.  as applied to claim 1 above, and further in view of Williams (US 2013/0295941).
Regarding claim 3, Stowell and Otsuki  disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein sensor data is used to find a safe distance between the antenna and bystanders.
  However, Williams discloses wherein sensor data is used to find a safe distance between the antenna and bystanders (page 9, [0114]).
  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention
was made to incorporate the features of Williams within the system of Stowell and Otsuki in order to communicate information to each other thereby increasing the security of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bailey (US 2018/0244292) discloses collision….rail vehicles.
Wu et al. (US 2020/0300965) discloses distributed aperture automotive radar system.
Pecora, JR. et al. (US 2004/0155826) discloses deformable antenna…. And crevices.
Runyon et al. (US 2006/0255948) discloses antenna for mobile……….collection system.
Hou et al. (US 2002/0081978) discloses antenna RF ……method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
November 29, 2022

                                                                            /DANIEL PREVIL/                                                                            Primary Examiner, Art Unit 2684